Citation Nr: 1234514	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-18 813	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for metastatic adenocarcinoma of the right lung, status post right upper lobectomy, claimed as due to exposure to herbicides and/or ionizing radiation.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967, to include service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO in Columbia, South Carolina, inter alia, denied service connection for metastatic adenocarcinoma of the right lung, status post right upper lobectomy, claimed as due to exposure to herbicides and ionizing radiation, and also denied service connection for kidney stones.  In December 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Roanoke, Virginia, which has certified the appeal to the Board.

The Board's decision addressing the claim for service connection for metastatic adenocarcinoma of the right lung, status post right upper lobectomy, claimed as due to exposure to herbicides and/or ionizing radiation, is set forth below.  The claim for service connection for kidney stones is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides during service, he has not been diagnosed with a primary respiratory cancer recognized by VA as etiologically related to herbicide exposure; rather, the medical evidence reflects that the lesion of the Veteran's right lung, which was removed in January 1996, was consistent with, and probably due to, metastasis of rectal/colon adenocarcinoma.

3.  In its July 2008 rating decision, the RO denied service connection for rectal/colon adenocarcinoma, status post abdominoperineal resection; although notified of the denial, the Veteran did not initiate an appeal of that issue.

4.  The evidence of record does not reflect that the Veteran was exposed to ionizing radiation during service; although invited to do so, he has not provided any information with respect to his allegation of "possible" exposure.

5.  A malignant tumor of the right lung is not shown by competent evidence to have become manifest to a compensable degree during the one-year period following the Veteran's separation from service.

6.  There is no medical evidence or opinion to support a finding that there exists a medical nexus between the Veteran's metastatic adenocarcinoma of the right lung, status post right upper lobectomy, and service, to include presumed exposure to herbicides or alleged exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for metastatic adenocarcinoma of the right lung, status post right upper lobectomy, to include as due to exposure to herbicides and/or ionizing radiation, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for lung cancer, hat information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates in the event service connection is granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The July 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the November 2007 letter-which meets the content of notice requirements described in Pelegrini and Dingess/Hartman-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private medical treatment records, and the Veteran's service personnel records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

The Board notes that the Veteran has not returned the Radiation Risk Activity Information sheet provided by the RO in November 2007, and has not otherwise provided any information with respect to his allegation of "possible" exposure to ionizing radiation during service.  See VA Form 21-526 received in October 2007.  The Board emphasizes that the duty to assist is not a one-way street.  See, e.g., Wood v. Derwinski, 1 Vet. App. at 192- 93 (1992).  

The Board also acknowledges that the Veteran has not been afforded a VA examination in connection with his claim for service connection for metastatic adenocarcinoma of the right lung, status post right upper lobectomy, claimed as due to exposure to herbicides and ionizing radiation, and that VA has not otherwise obtained a medical opinion in connection with this claim.  However, as explained in more detail below, on these facts, no such examination or medical opinion is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical evidence, and statements by the Veteran, the Board finds that service connection for metastatic adenocarcinoma of the right lung, status post right upper lobectomy, is not warranted under any theory of entitlement.

A.  Herbicides

The Veteran claims entitlement to service connection for metastatic adenocarcinoma of the right lung, status post right upper lobectomy, as due to his exposure to herbicides while stationed in Vietnam.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f)) and 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's service records reflect that he had service in the Republic of Vietnam during the Vietnam Era.  Therefore, he is presumed to have been exposed to herbicides during his period of service.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See, e.g., Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010).

Although lung cancer is included in the list of presumptive diseases, the evidence shows that the Veteran has never been diagnosed with primary lung cancer.  Rather, operative and pathology reports from Lewis-Gale Hospital, dated in January 1996, show that the lesion of the Veteran's right lung, which was removed that month via a right upper lobectomy, was consistent with, and probably due to, metastasis of colon adenocarcinoma.  Primary rectal/colon cancer is not listed as a presumptive disease based on herbicide exposure.  Under the law, service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as a result of metastasis of a cancer that is not associated with such exposure.  See, e.g., VAOPGCPREC 18-97 (May 2, 1997); Darby v. Brown, 10 Vet. App. 243 (1997).  Service connection is therefore not warranted for the adenocarcinoma of the right lung, status post right upper lobectomy, on a presumptive basis due to herbicides exposure.


B.  Ionizing Radiation

The Veteran claims, in the alterative, that his metastatic adenocarcinoma of the right lung, status post right upper lobectomy, can be attributed to in-service exposure to ionizing radiation.

Service connection for disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. These diseases are ones for which the VA Secretary has determined that a positive association with radiation exposure exists.  Cancer of the colon and lung are among these diseases.  See 38 C.F.R. § 3.309(d)(2)(i-xxi).

Second, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b)(2) or established by competent scientific or medical evidence to be radiogenic disease), if the VA Undersecretary for Benefits determines that a relationship in fact exists between the disease and the Veteran's exposure in service.  Cancer of the colon, rectum, and lung are among the listed diseases (see 38 C.F.R. § 3.311(b)(2)(i-xxiv)).

Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

The Board notes that the alternative methods defined by Hilkert for establishing service connection all share a common threshold: that the claimant has, in fact, been shown to have been exposed to ionizing radiation.  A "radiation- exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.

"Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain circumstances, service before January 1, 1974, on Amchitka Island, Alaska; or, certain circumstances, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. § 73841(14)).  See 38 C.F.R. § 3.309(d)(ii).

In this case, the record does not reflect, and the Veteran has not asserted, that he participated in a radiation-risk activity as defined by regulation.  Indeed, he did not return the Radiation Risk Activity Information sheet provided by the RO in November 2007, and has not otherwise provided any information with respect to his allegation of exposure to ionizing radiation during service, other than to indicate that it is "possible" that he had such exposure.  Moreover, despite the RO's efforts to assist him, there is no suggestion by evidence, either in his service records or elsewhere in the claims file, that he had any such exposure.  Thus, the presumptive provisions of section 1112(c) and 38 C.F.R. § 3.309(d) are not applicable in this case, see Rucker, 10 Vet. App. at 71, and there is insufficient information to permit the application of the dose estimation and other procedures outlined in 38 C.F.R. § 3.311.


C.  Other Theories of Entitlement

For all the foregoing reasons, the Board finds that service connection cannot be established for the Veteran's metastatic adenocarcinoma of the right lung, status post right upper lobectomy, on the basis of the presumptions pertinent to herbicides and ionizing radiation exposure. As the presumptions are not intended to limit service connection, the Board has considered other theories of entitlement, but finds that service connection is not warranted for the Veteran's disability on any other basis. 

The Board notes, at the outset, that although medical opinion of record reflects that the Veteran's lung cancer probably metastasized from rectal/colon cancer, the RO denied service connection for such in a July 2008 rating decision, of which the Veteran was notified, but did not appeal.  As the July 2008 rating decision finally resolved that matter (see 38 U.S.C.A. § 7105(b) (West 2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)) there is no legal basis for an award of service connection for lung cancer on a secondary basis.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As regards whether lung cancer had its onset in or is otherwise medically related to service, the Board notes that the Veteran's service treatment records are entirely devoid of any evidence reflecting the presence of a primary lung cancer or other chronic lung disorder.  Indeed, his lungs were found to be normal on examination at induction into service in May 1965, and at the time of his separation from service in May 1967.

Post-service, there is no evidence of any lesion or other abnormality of the lung until November 1996-nearly 30 years after service-when an ovoid mass was identified on x-ray at Lewis-Gale Hospital.  This is well outside of the one year period for a rebuttable presumptive service connection for a chronic disease-here, a malignant tumor-post discharge.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The Board also points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, there is no competent evidence or opinion which links the post-service right lung mass and lobectomy to the Veteran's active duty service, to include his presumed exposure to herbicides, or his alleged exposure to radiation, therein, and neither the Veteran nor his representative has presented or identified any such medical evidence or opinion.  Moreover, on these facts, VA is not required to arrange for the Veteran to undergo VA examination, or to otherwise obtain a medical opinion to address the etiology of the right lung mass, with subsequent lobectomy, manifested many years post service.

In this regard, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

In this case, the claim on appeal does not meet the fundamental requirement to obtain a VA medical opinion.  As set out in the discussion, above, there is no evidence whatsoever of any in-service disease or injury pertaining to the right lung, or any in-service exposure to ionizing radiation.  Nor is there any suggestion by medical or other persuasive evidence that the Veteran had primary lung cancer, or that the post-service right lung mass and lobectomy are in any way linked to the Veteran's active duty service, to include his presumed exposure to herbicides therein, or his alleged exposure to radiation.  The Veteran has not alleged continuity of respiratory symptoms since service.  Moreover, as noted above, his claim for service connection for underlying rectal/colon adenocarcinoma has been denied and is not presently before the Board.  As the current record does not reflect even a prima facie claim for service connection for the claimed disability, VA has no obligation to obtain any medical opinion commenting upon the etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).
D.  Conclusion

In addition to the medical evidence, the Board has considered the Veteran's assertions; however, such evidence provides no basis for allowance of the claim.  The Veteran has not alleged continuity of respiratory symptoms since service.  Furthermore, as for any direct assertions by the Veteran that he suffers from primary lung cancer, or that there exists a medical nexus between his disability and service, to include in-service exposure to radiation and/or herbicides, the Board points out that the matters of diagnosis and etiology of the disability here at issue are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on the medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for metastatic adenocarcinoma of the right lung, status post right upper lobectomy, claimed as due to exposure to herbicides and/or ionizing radiation, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for metastatic adenocarcinoma of the right lung, status post right upper lobectomy, to include as due to exposure to herbicides and/or ionizing radiation, is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.

The Veteran's service treatment records reflect that he was diagnosed with "kidney stones, not passed, etiology undetermined" during service in August 1966.  It was noted that the condition was incurred in the line of duty.  After service, in April 1997, the Veteran underwent extracorporeal shockwave lithotripsy (ESWL) for a right ureteral stone.  He was noted to have right hydronephrosis in November 1999, and private records from 2007 appear to show continued chronic right hydronephrosis by computed tomography (CT), and an atrophic kidney.

Given the evidence in-service kidney stones, post-service evidence of a right ureteral stone, apparent evidence of more recent hydronephrosis and atrophy of the right kidney, and the absence of any current medical opinion on the question of nexus, the Board finds that further examination and medical opinion is needed to resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon, 20 Vet. App. at 81.

Hence, the RO should arrange for the Veteran to undergo a VA genitourinary examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claim (inasmuch as the claim will be adjudicated based on the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to undertaking appropriate action to obtain a medical opinion in this case, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

A Clinical Record Cover Sheet reflects that the Veteran was hospitalized for 11 days during service in August 1966 for treatment of kidney stones.  The underlying records of that hospitalization are not of record.  The Board notes that the RO requested and received service treatment records in November 2007.  However, historically, records of in-service hospital treatment were sometimes stored separately from other records.  Because it is not clear that efforts have been exhausted to obtain the records of the Veteran's August 1966 hospital care, and because it appears that such records could contain information relevant to his claim, additional development is required  See 38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2011).

Accordingly, the RO should request through official sources the hospital records that correspond to the care the Veteran received for kidney stones in August 1966.   If additional information is required from the Veteran to request the records, such should be requested.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including any records from Dr. Sam Smith, in Roanoke, Virginia, pertaining to treatment the Veteran reportedly received for kidney stones in 1970.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  As indicated, the RO's adjudication of the claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should request from all appropriate source(s) a complete copy of the hospital records that correspond to the in-service care the Veteran received for kidney stones in August 1966.  If additional information is required from the Veteran to request the records, he should be asked to provide the additional information.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  The RO should specifically request that the appellant provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including any records from Dr. Sam Smith, in Roanoke, Virginia, pertaining to treatment the Veteran reportedly received for kidney stones in 1970.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record-to include any records from Dr. Sam Smith, in Roanoke, Virginia, pertaining to treatment the Veteran reportedly received for kidney stones in 1970-following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA genitourinary examination, by an appropriate physician, at a VA medical facility.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the kidneys, if any.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy (is) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter remaining on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


